Citation Nr: 0933748	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  C 08-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs for the cost of unauthorized medical 
expenses for treatment from June 17, 2007 to June 24, 2007 at 
Wilson Memorial Hospital.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from October 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New 
York. 

In July 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he received treatment at the 
Syracuse VA medical center (VAMC) on June 14, 2007 for a 
heart disorder, and was told he was to be sent to the Buffalo 
VA medical center right away for surgery; however, he was 
discharged home without further instructions.  Then, on June 
17, 2007, he was taken by ambulance to Wilson Memorial 
Hospital due to a heart attack, where he was admitted due to 
his heart disorder and underwent surgery three days later.  
The Veteran asserts that when he was admitted in June 2007, 
he did not have insurance.  He furthered that the Broome 
County Department of Social Service interceded after the 
hospital bills were sent to a collection agency and 
implemented retroactive Medicaid coverage.  Furthermore, in 
an August 2009 letter, the Veteran asserted that the Syracuse 
VA knew he was going to have the operation at Wilson Memorial 
Hospital, and forwarded his VA medical records for their 
review at the time he was admitted in June 2007.  

Review of the records shows that the VAMC folder and the 
Veteran's claims file do not contain all of records 
pertaining to the treatment that the Veteran received in June 
2007 for a cardiac event at the Syracuse VAMC or the records 
from Wilson Memorial Hospital, to include the UB92, as well 
as any documentation showing any contact with the Syracuse 
VAMC regarding treatment to be provided by the Wilson 
Memorial Hospital in June 2007.  Hence, a remand is warranted 
to obtain and associate these records with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should associate with the 
claims file all outstanding records of 
treatment for the Veteran's heart 
disorder from June 2007 at the Syracuse 
VAMC, along with any administrative 
records showing any communication between 
VA and Wilson Memorial Hospital in June 
2007 for treatment of the Veteran's heart 
disorder.  

2.  The VAMC should, through a VCAA 
compliant letter sent to the Veteran and 
his representative, request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not  
currently of record, to include a copy of 
all medical records from Wilson Memorial 
Hospital, to include the UB92, and 
documentation of the Veteran's Medicaid 
application and related records from the 
Broome County Department of Social 
Service.  If those records are already at 
the VAMC, they should be added to the 
instant folder.

3.  Thereafter, the VAMC should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC, which includes a 
clear statement as to what dates will be 
covered (if not all).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the April 
2008 SOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




